OPINION OF THE COURT
Per Curiam.
On April 19, 2010, the respondent pleaded guilty in the Supreme Court, Suffolk County (Hinrichs, J.), to one count of *234grand larceny in the second degree, a class C felony, in violation of Penal Law § 155.40. The respondent admitted that between August 31, 2007 and September 12, 2008, while acting in concert with another, she did, without permission, take $71,973.09 to which she was not entitled from the Delta Computer Group. On June 28, 2010, the respondent was sentenced to, inter alia, five years’ probation and directed to pay restitution.
The Grievance Committee for the Tenth Judicial District now moves to strike the respondent’s name from the roll of attorneys and counselors-at-law pursuant to Judiciary Law § 90 (4) (b) based upon her felony conviction. The respondent has neither opposed the Grievance Committee’s motion nor submitted any papers in response.
By virtue of her felony conviction, the respondent ceased to be an attorney and counselor-at-law pursuant to Judiciary Law § 90 (4) (a), and was automatically disbarred on April 19, 2010. Accordingly, the Grievance Committee’s motion to strike the respondent’s name from the roll of attorneys and counselors-at-law is granted, effective April 19, 2010, and the respondent’s name is stricken from the roll of attorneys based on her disbarment.
Eng, PJ., Mastro, Rivera, Skelos and Cohen, JJ., concur.
Ordered that the motion of the Grievance Committee for the Tenth Judicial District is granted; and it is further,
Ordered that pursuant to Judiciary Law § 90 (4) (a), the respondent, Karen Ann Bily, also known as Karen Ann Garmeson, also known as Karen Garmeson-Bily, is disbarred, effective April 19, 2010, and her name is stricken from the roll of attorneys and counselors-at-law, pursuant to Judiciary Law § 90 (4) (b); and it is further,
Ordered that the respondent, Karen Ann Bily, also known as Karen Ann Garmeson, also known as Karen Garmeson-Bily, shall comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, the respondent, Karen Ann Bily, also known as Karen Ann Garmeson, also known as Karen Garmeson-Bily, is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in *235relation thereto, and (4) holding herself out in any way as an attorney and counselor-at-law; and it is further,
Ordered that if the respondent, Karen Ann Bily, also known as Karen Ann Garmeson, also known as Karen Garmeson-Bily, has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency and the respondent shall certify to the same in her affidavit of compliance pursuant to 22 NYCRR 691.10 (f).